Wxlx, J.,
dissenting. I regret that I am unable to concur with the •majority of the court on the question of prescription presented in this case.
I think the prescription announced in article 1994 of the Revised Civil Code has no application whatever to this case. That is a preemption, in express terms, applicable only to the action for the revocation of a contract. IIow the prescription of the action for the revocation of a contract can, by implication, be extended to an action for the revocation of a judgment, I can not imagine.
It is well known that laws of registry, of mortgage, of privilege and ■of prescription fall under that class termed leges positivi, and can not be extended by implication; they must be construed strictly. A law of prescription can not be supplied by jurisprudence; it must appear in •some statute. Article 1994 and the section to which it refers will be searched in vain to find the announcement of a prescription to the action for the revocation or annulment of a judgment. Here the wife is opposing a judgment creditor of her husband and is contending that she has a mortgage of superior rank on the proceeds which the latter seeks to obtain in satisfaction of his claim. To this he replies her judgment is invalid because the claim on which it is based is fraudulent and unfounded. I think a creditor of the husband has the right to require the wifq to show the validity of her claim at any time when it is opposed to the enforcement of his rights against the husband. A creditor whose rights are affected by it has this right. He was not a party to the decree of separation and is not concluded by it. Until it *549is opposed to the enforcement of his rights, the creditor need never attack it for fraud or otherwise. I think article 1994 means what it says, and nothing- more. If the law-giver had intended that the-prescription of an action for the revocation of a contract should be-applied to an action for the annullment of a judgment, ho would have-said so; he would not have limited it, in express terms, to contracts..
I think the extension by implication of a statute of prescription to-other 'objects than those expressed in the act, is a blow at the well settled principle of elementary law that that class of laws denominated legespositivi are not subject to liberal interpretation as other laws and are always to be construed strictly. I think the prescription of one year invoked by tho wife in this case, to avoid the attack of her husband’s creditor and to escape the responsibility to make good her claim iu a competition with him for funds of the husband, should be disallowed, because it is a prescription applicable to contracts by the letter of the law, and the court has no authority to extend its operation to judgments.
I therefore dissent on this question.